Citation Nr: 0420756	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  

2.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable rating for scar, 
left forehead.

4.  Entitlement to an initial rating in excess of 10 percent 
for scar, left auricular area.  

5.  Entitlement to an initial compensable rating for scars, 
multiple shell fragment wounds with retained foreign body, 
axilla, chest, left hand, left forearm, left knee, and right 
thigh.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's diabetes mellitus currently requires daily 
insulin injections and a restricted diet, without restriction 
of activities.

2.  The symptomatology of veteran's PTSD includes fatigue, 
isolation, and dissociation.  The totality of the veteran's 
symptomatology does not show such social occupational and 
social impairment as would be needed for a higher evaluation, 
including panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.

3.  The veteran's service-connected scar, left forehead, 
measuring 3.5 x 0.5 centimeters, and assessed as "difficult 
to see," is nontender, nonerythematous, without pain on 
objective demonstration; and does not result in any 
functional limitation.

4.  The veteran's left preauricular scar is productive of 
pain and measures 3 x 0.5 centimeters.   

5.  The veteran manifest scars on the axilla, left hand, and 
left forearm that do not approximate an area of 39 square 
centimeters or more but are residuals of shell fragment 
wounds. 

6.  The veteran manifests scars on the chest, left knee, and 
right thigh that exceed areas of 39 square centimeters, but 
are less than 77 square centimeters, and are the residuals of 
shell fragment wounds.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic 
Code (DC) 7913 (2003).

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2003).

3.  The criteria for an initial compensable rating for scar, 
left forehead have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes 7800, 7804, 7805 (2003).

4.  The criteria for an initial rating in excess of 10 
percent for left preauricular scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.118, Diagnostic Codes 7800, 7804, 7805 (2003).

5.  The criteria an initial compensable rating for scars, 
multiple fragment wounds with retained foreign body, axilla, 
left hand, and left forearm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes 7801 (2003).

6.  The criteria for an initial 10 percent evaluation and, no 
greater for a scar, chest have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes 7801 (2003).

7.  The criteria for an initial 10 percent evaluation and, no 
greater for a scar, left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes 7801 (2003).

8.  The criteria for an initial 10 percent evaluation and, no 
greater for a scar, right thigh have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes 7801 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, preadjudication notice and assistance 
was provided to the veteran.  In this regard, the veteran 
filed his claim for increased ratings for PTSD and diabetes 
mellitus in January 2003.  Notice and assistance provisions 
of the VCAA were noted in correspondence issued in February 
2003.  In an April 2003 rating decision, the RO adjudicated 
the claims on appeal.  The issues of entitlement to initial 
increased ratings for scar, left forehead, scar, left 
auricular area, scars multiple shell fragment wounds with 
retained foreign body, axilla, chest, left hand, left 
forearm, left knee, and right thigh are downstream issues 
following the grant of service connection.  In this regard 
the Board notes that VA's General Counsel has held that the 
VCAA and the regulations implementing it are not applicable 
to downstream issues, such as the initial evaluation issue 
currently before the Board.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board is bound by this opinion.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra. 

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the June 2003 
Statement of the Case (SOC), October 2003 Supplemental 
Statement of the Case (SSOC), February 2003 letter, and 
associated correspondence issued since the appellant filed 
his claims, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the October 2003 
SSOC.  In addition, the appellant was advised of the specific 
VCAA requirements in the June 2003 SOC.  It thus appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
folder, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159. 

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).



I.  Entitlement to an increased rating
 for diabetes mellitus

Evidence relevant to the severity of the veteran's diabetes 
includes VA treatment records dated from 1995 to 2001.  These 
records indicate numerous diagnoses of diabetes mellitus.  
Treatment shown in these notes includes the use of insulin, 
oral medication, and a diabetic diet.  At various times the 
veteran was compliant with his medications and at other times 
he was noncompliant.  

The veteran was accorded a VA diabetes mellitus examination 
in December 2001.  He had not been hospitalized for 
hypoglycemia or ketoacidosis.  He had an approximate 20-pound 
weight loss.  He had physician visits every three months.  
There were no visual problems.  There were no vascular or 
cardiac symptoms.  He complained of some discomfort and pain 
in his feet, usually after ambulation.  The diagnoses were 
diabetes mellitus, type 2, early peripheral neuropathy, 
involving both feet, hypertension, and erectile dysfunction.  

The veteran was accorded a VA diabetes mellitus examination 
in March 2003.  He reported that he was diagnosed with 
diabetes mellitus in 1995.  His medications included 
metformin and glyburide.  His glucose level averaged around 
160.  He denied nocturia.  Diabetic provider visits occurred 
every two months.  He was somewhat compliant with a diet.  
His weight was stable.  There were no reported 
ophthalmologic, cardiac, renal or peripheral neuropathy 
complications.  The diagnosis was type 2 diabetes mellitus 
with erectile dysfunction.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Under Code 7913, a 20 percent rating may be assigned for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating may be assigned for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating may be assigned for diabetes requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation may be assigned for diabetes requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  NOTE (1): Evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 
7913.

In order for a higher 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  Although the record reflects that the veteran is 
required to take daily insulin injections and he is on a 
restricted diet, his daily activities are not limited as a 
result of his diabetes mellitus.  In summary, a 40 percent 
rating is not deemed warranted under Diagnostic Code 7913, as 
the higher rating is not more nearly approximated.

Likewise, a higher 60 percent evaluation is not warranted.  
There is no evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations and he does 
not require visits twice a month to a diabetic care provider.  
Moreover, there is no evidence of diabetic complications, 
which would not be compensable if separately evaluated.  In 
summary, a 60 percent rating is not deemed warranted under 
Diagnostic Code 7913.

The presently assigned 20 percent evaluation for diabetes 
under Diagnostic Code 7913 accurately depicts the severity of 
the condition for the entirety of the rating period on 
appeal, and there is no basis for higher staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
preponderance of the evidence is against the claim for a 
higher rating for diabetes, the benefit of the doubt rule is 
not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In the February 2002 rating decision the RO granted service 
connection for erectile dysfunction.  Thus, the veteran is 
now being separately recognized for this diabetes-related 
disorder, where appropriate, in accordance with Note 1 to 
Diagnostic Code 7913, set forth above.

The Board notes further, in this regard, that in an April 
2003 rating decision, the RO recharacterized the disability 
at issue as diabetes mellitus with peripheral neuropathy.  
The RO found that since peripheral neuropathy warranted a 
noncompensable evaluation, the rating schedule provided that 
the noncompensable complications were considered to be part 
of the diabetic process evaluated using the criteria of 
Diabetic Code 7913. See 38 C.F.R. §§ 4.84a, 4.115b (2003).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's diabetes mellitus now causes or has 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.

II.  Entitlement to an increased rating
 for PTSD

The veteran contends that an increased evaluation is 
warranted for the veteran's PTSD, currently evaluated as 30 
percent disabling.

A review of the record reflects that service connection was 
established for PTSD by an April 1998 rating decision.  This 
decision was based on the results of a VA examination.

VA treatment records dated from March 2001 to September 2001 
show that the veteran was seen intermittently seen in the 
Mental Health Clinic.  In September 2001 was reportedly sad 
and distressed about the terrorist attacks.  He experienced 
many intrusive thoughts about Vietnam along with increased 
hypervigilence and decreased sleep.  The assessment was 
anxiety increase, stable.  

In January 2003, the veteran applied for an increased 
evaluation for his PTSD.  With respect to this claim, the 
relevant evidence of record consists of the report of a VA 
examination, a statement from the veteran, and VA outpatient 
treatment records.

A number of VA outpatient treatment records were received; 
however, none of those treatment records show that the 
veteran was receiving treatment for any psychiatric disorder, 
to include PTSD.

The veteran was accorded a VA PTSD examination in March 2003.  
Upon examination, the veteran's affect was found to be 
appropriate; mood calm; thought content organized and 
relevant; oriented to time, place, and person; situation 
positive and appropriate; memory generally intact with an 
occasional struggle for recall dates; judgment and insight 
were both average; and intelligence was average.  The veteran 
denied delusions and hallucinations in their classical 
definition; although alluded to recall and visions of 
traumatic experiences.  

The veteran indicated that he had been separated from his 
wife for three years, but they remained friends.  He 
indicated that he has lived alone.  He stated that he has 
five brothers and three sisters, all doing well.  

In February 2003, he retired (groundkeeper) from VA Hospital, 
because he became real tired.  He took an early out.  He 
worked for 14 years and couldn't get a raise.  He felt he 
deserved a raise.  His employer showed him no respect.  

He reported that his physical health had increased in 
severity since his last evaluation.  In regard to his PTSD, 
he stated that he was more alone and isolated.  Relationships 
with him were worthless.  He did not like parties or 
functions.  

The examiner opined that the veteran's PTSD was stable.  He 
conceded that there might be slight retrogression from the 
last evaluation.  The severity of his psychosocial stressor 
was described as moderate to severe.  He was also described 
to be maintaining relatively well in the emotional sense.  
The examiner assessed the veteran with a Global Assessment of 
Functioning (GAF) of 50 with a possible two-point decrease.  

VA treatment record dated in September 2001 shows that the 
veteran presented complaint that everything was not going the 
way he thought it would.  He was disappointed with his 
retirement pay.  He spent most of his time alone in his room 
in a house he shared with his brother.  He reported that he 
was very disturbed by the Iraq War.  He was saddened by the 
daily death reports.  He complained of deprived sleep due to 
nightmares.  He avoided social activity.  Mental status 
examination revealed that his behavior was cooperative.  His 
speech was without psychomotor agitation and retardation.  
His mood was at a normal as well as rate, tone, and volume.  
His thought process was logical and goal directed.  His 
thought content was without auditory and visual 
hallucinations or delusions.  He was alert and oriented times 
four.  His judgment and insight were good.  His memory and 
concentration were fair.  The assessment was mood anxious and 
depressed but stable, intrusive thoughts more difficult to 
manage.  The GAF was 55.

Current rating evaluations of mental disorders requires a 
thorough familiarity with the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV). 38 C.F.R. § 4.130 (2003).  An evaluation of the 
disability level of a mental disorder is based on the total 
evidentiary picture of the appellant's occupational and 
social impairment.  Further, social impairment is not the 
sole criterion on which an evaluation is based.  38 C.F.R. § 
4.126(a), (b) (2003).  Not every criteria of a higher rating 
criteria must be met in order for an appellant to receive the 
higher evaluation, 38 C.F.R. § 4.21 (2003), and that any 
doubt as to whether to apply a higher rating is resolved in 
favor of the higher rating.  38 C.F.R. § 4.3 (2003).  If a 
disability picture more nearly approximates the higher 
criteria, the higher rating will be assigned.  38 C.F.R. § 
4.7 (2003).  Further, applicable rating criteria are applied 
via an overall assessment of one's disability picture.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Applicable rating criteria provides that a 30 percent 
evaluation is appropriate for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this regard, the Board notes that the veteran's service 
connected PTSD is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

In this case, the record does not support the veteran's claim 
for a rating in excess of 30 percent for his service 
connected PTSD, as there is no evidence of such occupational 
and social impairment demonstrated by symptomatology to 
include flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

Taking into account all the evidence, the Board finds that 
the veteran is currently properly rated as 30 percent 
disabling.  In this regard, the Board notes that, while the 
veteran eluded to recall and visions of traumatic 
experiences, he denied delusions and hallucinations in their 
classical definition.  Moreover, his judgment and insight 
were found to be average.  Further, although the veteran 
described himself as a loner, he has been able to maintain a 
friendship with his estranged wife.   In addition, although 
the veteran is currently retired, he did not retire due to 
any service connected psychiatric disability.  Although the 
veteran occasionally struggled with recall upon examination, 
the veteran was found to have no gross deficits in immediate, 
short, or long-term memory.  Considering all of the veteran's 
symptoms, the Board feels that the veteran's current level of 
disability is best characterized as occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, which level of disability is reflected in the 30 
percent rating that the veteran now receives.

The Board has considered whether the veteran's current GAF 
finding of 50 with a possible two point decrease would 
indicate a more serious level of disability than that 
reflected in the current rating that the veteran receives.  
However, this GAF score is but one piece of information to be 
examined, and the Board is obligated to review all pertinent 
evidence and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Moreover, the examiner described the veteran's 
disability as moderate to severe.  He also stated that the 
veteran functioned relatively well in the emotional sense.  

Thus, the Board finds that the veteran's service connected 
PTSD is currently properly rated as 30 percent disabling.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

III.  Entitlement to an increased rating
 for scar, left forehead

The service medical records show that the veteran sustained 
multiple fragment wounds of the head, face, arms and chest in 
August 1970.  

The veteran was accorded a VA examination in March 2003.  A 
scar on the left side of the forehead from shrapnel wound was 
noted.  It was nontender, and nonerythematous.  It measured 
3.5 x 0.5 centimeters and was barely visible.  

The RO has assigned a noncompensable rating for forehead 
scar, residual, under Diagnostic Codes 7800-7804 in 
accordance with the criteria set forth in the VA's Schedule 
for Rating Disabilities, 38 C.F.R.§ 4.118, Part 4. Diagnostic 
Code 7800.

For disfigurement of the head face, or neck, the following 
ratings apply for the indicated criteria.  A 10 percent 
evaluation is warranted for one characteristic of 
disfigurement.  A 30 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted if with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2003).

The following notes follow and apply to Diagnostic Code 7800 
(2003).  Note (1): The 8 characteristics of disfigurement, 
for purposes of evaluation under section 4.118, are: Scar 5 
or more inches (13 or more cm.) in length.  Scar at least 
one- quarter inch (0.6 cm.) wide at widest part.  Surface 
contour of scar elevated or depressed on palpation. Scar 
adherent to underlying tissue.  Skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.).  Skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.).  Underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.).  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical loss of both eyes) or 
DC 6063 (anatomical loss of one eye), as appropriate.  Note 
(3): Take into consideration unretouched color photographs 
when evaluating under these criteria.

Superficial, unstable, scars warrant a 10 percent disability 
rating.  Diagnostic Code 7803 (2003).  Associated Notes 1 and 
2 indicate that an unstable scar is one which for any reason, 
has a frequent loss of covering of skin over the scar, and 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Superficial scars that are painful on 
objective demonstration also warrant a 10 percent disability 
rating.  Diagnostic Code 7804 (2003).  A superficial scar is 
one not associated with any underlying soft tissue damage.  
Scars may also be rated on limitation of function of part 
affected.  Diagnostic Code 7805 (2003).

The Board also points out that, in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a zero percent evaluation, a zero 
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2003).

In the present case, the current medical evidence shows that 
the veteran's scar, left forehead is barely visible, 
nontender, nonerythemathous, and measured less than 13 
centimeters in length and 0.6 centimeters in width.  The 
objective findings show no evidence of scar elevation or 
depression, underlying tissue loss, inflammation, or 
noticeable pigmentation variance.  

Also there is no evidence of associated limitation of 
function or pain.  In sum, the veteran's scar, left forehead 
does not satisfy the criteria for a 10 percent rating under 
Diagnostic Codes 7800-7804.  The decision herein has included 
consideration of the Court's decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The record does not show that 
the veteran was entitled to a compensable evaluation for any 
period since the effective date of the grant of service 
connection.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for scar, left forehead.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Entitlement to an increased rating
for left preauricular scar

The service medical records show that the veteran sustained 
multiple fragment wounds of the head, face, arms and chest in 
August 1970.  

The veteran was accorded a VA examination in March 2003.  A 
left preauricluar scar was noted to be tender to palpation.  
The scar was vertical and measured 3 x 0.5 centimeters.  

The veteran's left preauricular scar is currently rated as 10 
percent disabling under Diagnostic Codes 7800-7804.  
Diagnostic Code 7804 provides for a maximum 10 percent 
evaluation for a painful scar.  

Diagnostic Code 7800 identifies eight characteristics of 
disfigurement, which are noted in the above analysis.  As the 
veteran's scar exhibits no objective manifestations of 
disability other than tenderness beneath the scar, the 
application of Diagnostic Code 7800 would provide the veteran 
no greater relief.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for scar, left auricular area.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V.  Entitlement to an initial compensable evaluation
for multiple shell fragment wounds
with retained foreign body, axilla, chest,
left hand, left forearm, left knee, and right thigh

The RO has evaluated the veteran's scars in aggregate, 
evaluating them as zero percent compensable under Diagnostic 
Code 7801.  

Under Diagnostic Code 7801, scars other than on the head, 
face, or neck that are deep or cause limited motion are 
evaluated as 10 percent disabling for areas exceeding 6 
square inches (39 sq. cm.), 20 percent disabling for areas 
exceeding 12 square inches (77 sq. cm.), 30 percent disabling 
for areas exceeding 72 square inches (465 sq. cm.), and 40 
percent disabling for areas exceeding 144 square inches (929 
sq. in).  Notes following the rating criteria explain (1) 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is 
one associated with underlying soft tissue damage.  

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling. Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7804 provides that superficial scars that are painful on 
examination are rated as 10 percent disabling. Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Diagnostic Code 7805 directs that other 
scars shall be rated on the limitation of function of the 
affected part.

In the present case, the veteran has a number of scars the 
result of deep, penetrating wounds.  Measurements can be 
gleaned from the medical evidence.  

The March 2003 examination report identified that following: 
2 scars of the left hand, no activity restrictions, no 
problems.  The scar on the dorsum was 8 x 0.5 (4 sq cm.) 
centimeters.  The other one over the thenar eminence was 3 x 
0.2 (0.6 sq cm.) centimeters.  Upper arm, no complaints.  One 
scar measured 6 x 4 (24 sq cm.) with some keloid and 
puckering on the posterolateral aspect of the arm with 2 
millimeters excavation.  Left anterior shoulder scar measured 
3 x 1 (3 sq cm.) centimeter with 1-millimeter excavation.  
Anterior chest scars, no complaints.  The scar measured 18 x 
4 (72 sq cm.) centimeters with 4 millimeters of excavation 
and hypopigmentation.  Scars over the mid clavicles measured 
3 x 1.5 (4.5 sq cm.) centimeters.  Left knee scar, measured 
15 x 4 (60 sq cm.) with about 3 millimeters of depression.  
Right thigh, medial surface, and no complaints.  The scar 
measured 10 x 5 (50 sq cm.) centimeters with a 5-millimeter 
excavation. 

According to the notes in the criteria under Diagnostic Codes 
7801 and 7802, scars in widely separated areas, as on two or 
more extremities or on anterior or posterior surfaces of the 
extremities or trunk will be rated separately.  In addition, 
deep scars are defined in a note following Diagnostic Code 
7801 as associated with underlying soft tissue damage.  

In this case, the scar on the right thigh, the left knee 
scar, and the scar on the anterior chest should all be 
considered separately.  The remaining scars may be considered 
in the aggregate.  All of the scars may be considered deep 
scars in that they are associated with underlying soft tissue 
damage, i.e., the residuals of shrapnel wounds, however the 
scars located on the left forearm, left hand, and axilla do 
not appear to meet the criteria for a 10 percent evaluation 
under Diagnostic Code 7801.  This is so because they do not 
meet the square inch or square centimeter requirement.  Thus 
a compensable evaluation is not warranted for these scars.  

Notwithstanding the above, the Board finds that the criteria 
are met for separate, 10 percent evaluations under Diagnostic 
Code 7801 (2003) for the following scars: 10 x 5 centimeter 
scar with 5 millimeter excavation, right thigh medial 
surface; 15 x 4 centimeter scar, left knee, lateral surface 
with 3 millimeter depression; and 18 x 4 centimeter with 4 
millimeter excavation scar, anterior chest.  This is so 
because they exceed 39 square centimeters and may be 
considered deep scars.  It is noted that none of the areas 
exceed 77 square centimeters.

The Board notes that neither the veteran nor his 
representative had contended that the veteran's scars have 
resulted in limitation of motion in an adjacent joint.  The 
medical evidence has not established that the veteran's scars 
have limited motion in any joint due to such factors as pain 
or adhesion.  Thus, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.118, Code 7805 are not for consideration in this 
case.  See DeLuca v. Brown, 202, 205-07 (1995).  Moreover, 
the veteran is separately compensated for a left knee 
disability, left forearm disability, and left wrist 
disability.  

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  There has been no showing in the present case that 
the veteran's service-connected disabilities have caused 
marked interference with his employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  Accordingly, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  As the Board can 
identify no basis for an increased evaluation, the benefit 
sought on appeal is denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.  

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  

Entitlement to a compensable evaluation for scar, left 
forehead is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a scar of the left auricular area.

Entitlement to initial compensable rating for scars, multiple 
shell fragment wounds with retained foreign body, axilla, 
left hand, and left forearm is denied. 

Entitlement to a 10 percent evaluation for scar, chest is 
granted, subject to the controlling regulations governing the 
award of monetary benefits.  

Entitlement to a 10 percent evaluation for scar, right thigh 
is granted, subject to the controlling regulations governing 
the award of monetary benefits.  

Entitlement to a 10 percent evaluation for scar, left knee is 
granted, subject to the controlling regulations governing the 
award of monetary benefits.  


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



